Citation Nr: 1431547	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  03-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for eye problems, to include as secondary to hepatomegaly with hepatitis C and cirrhosis.

2.  Entitlement to service connection for arthritis (other than of the lumbar spine), to include as secondary to hepatomegaly with hepatitis C and cirrhosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2005, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  In an August 2013 letter, the Board informed the Veteran that the Veteran Law Judge who conducted the April 2005 hearing was no longer employed with the Board and afforded the Veteran the opportunity to have another hearing.  However, by a letter dated later that month, he declined the offer.

The claims on appeal were previously remanded by the Board in July 2005, December 2007 and November 2013 for further evidentiary development.  For the reasons explained below, the Board finds that its remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

On appeal, the Veteran is seeking service connection for generalized arthritis as secondary to his service-connected hepatomegaly with hepatitis C and cirrhosis.  The medical evidence of record shows various diagnoses of arthritis, including spondylosis and degenerative arthritis involving the lumbar spine.  
Specifically, a May 1986 VA examination report noted a diagnosis of degenerative arthritis of the lumbar spine and a September 1998 VA hospital summary reflects that the Veteran had a history of acute fracture of the vertebrae in the back in 1979.  X-ray of the lumbar spine revealed spondylosis, otherwise unremarkable examination.  However, the issue of entitlement to service connection for degenerative arthritis of the lumbar spine was previously denied in a March 1986 rating decision.  At that time, the Veteran did not file a timely notice of disagreement and no new and material evidence was received within a year of its issuance of that rating decision.  Accordingly, the March 1986 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  Therefore, the Board construes that the Veteran's claim on appeal raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

In addition, the medical evidence of record includes multiple medical opinions that the Veteran's carpal tunnel syndrome, which is noted by VA rheumatology as the likely cause of most of his upper extremity symptoms, is at least as likely as not proximately due to or the result of his service-connected hepatomegaly with hepatitis C.  As such, the issue of entitlement to service connection for carpal tunnel syndrome as secondary to service-connected hepatitis C and cirrhosis has been raised by the record.

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

For this reason, the Board's consideration of the issue of entitlement to service connection for arthritis herein excludes discussion of arthritis involving the lumbar spine.


FINDINGS OF FACT

1.  The Veteran's eye problems, including cataracts in both eyes and periorbital edema of the right eye, have not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, service-connected hepatomegaly with hepatitis C and cirrhosis.

2.  The Veteran's estropia (strabismus) in the left eye was not noted on clinical examination at the time of service entrance.

3.  Clear and unmistakable evidence demonstrates that estropia (strabismus) in the left eye existed at the time of the Veteran's entrance into active military service.
 
4.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting estropia (strabismus) in the left eye was not permanently aggravated beyond normal progression by active service.

5.  The Veteran's arthritis involving the right hand, right hip, right great toe metacarpophalangeal joint, and cervical spine, was initially demonstrated many years after service, and has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, service-connected hepatomegaly with hepatitis C and cirrhosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye problems have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2013).

2.  The criteria for service connection for arthritis (other than of the lumbar spine) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in August 2005 and July 2010 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified and available VA and private medical treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA examinations with respect to the issues on appeal were obtained in February 2011 and March 2011 and addendum medical opinions were obtained in March 2012, June 2012, July 2012, August 2012, and March 2014.  The Board finds that, together, these examinations and opinions are adequate to decide these issues because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  Consequently, the Board concludes that the VA examinations in this case are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2005, December 2007, and November 2013 remands.  Specifically, the July 2005 Board remand instructed the RO to send the Veteran a letter informing him of the provisions of the VCAA and asking the Veteran to identify all health care providers who have treated him.  The RO was also directed to obtain any VA and private treatment records, to specifically include VA treatment records dating from May 2004 to the present and available private treatment records from UNC, MUSC, Greenwood, Seacoast, Beaufort County, and Loris Community Hospital.  In addition, the RO also was to obtain the Veteran's SSA disability benefits records.  Finally, the RO was to provide the Veteran with a VA examination to determine the etiology of the claimed disabilities.  The November 2013 remand instructed the RO to return the claims file to the March 2011 and July and August 2012 VA examiners or other appropriate examiner to provide supplemental medical opinions addressing the issues of aggravation as well as the etiology of the Veteran's cervical spine arthritis and left eye amblyopia.  The RO sent the Veteran letters in August 2005, September 2005 and July 2010 which notified the Veteran of the provisions of the VCAA and requested information regarding private health care providers.  The Veteran provided information sufficient for the RO to obtain the identified private treatment records and the RO obtained all available private treatment records.  (The Veteran specifically indicated in an August 2005 statement that he had not received treatment at UNC or Beaufort County and the RO sent the Veteran a September 2005 letting stating that based upon this information, no further attempt to retrieve records from these facilities would be undertaken.)  The RO also obtained the Veteran's VA treatment records from May 2004.  The Board finds that the RO has complied with the Board's instructions and that, together, the February 2011 and March 2011 VA examination reports and March 2011, March 2012, June 2012, July 2012, August 2012, and March 2014 opinion reports substantially comply with the Board's July 2005, December 2007 and November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's arthritis and eye problems, and any relationship between these conditions and his service or service-connected hepatomegaly with hepatitis C and cirrhosis.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, to include arthritis, which develop to a compensable degree (10 percent or more) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Eye Problems

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for eye problems.

An eye disorder was not shown at the time the Veteran was initially examined for service entrance.  Accordingly, he is presumed to have been in sound condition.

However, service treatment records dated in July 1971 reflect a complaint of decreased vision in the left eye and a history of lifelong strabismus of the left eye.  Muscle repair surgery was recommended.  Otherwise, service treatment records are negative for any other eye condition.  After separation from service, private treatment records dated in June 1974 reflect that the Veteran underwent surgical correction of estropia (strabismus) in the left eye.  He related that his crossed eyes began after an injury at age three.

Concerning this, a March 2012 VA examiner noted that service treatment records showed an alternating estropia in 1971 and the Veteran was scheduled in 1972 to have eye muscle surgery for the estropia condition but it was cancelled due to his jaundice and hepatosplenomegaly.  He underwent eye muscle surgery for estropia which he reported began when he was 3 years old.  As to the etiology of the left eye mild amblyopia, however, the examiner stated that it has an onset in childhood as documented in the service treatment records.

Furthermore, a March 2014 VA medical opinion noted that the Veteran's claimed mild left eye amblyopia clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner explained the Veteran's documented mild left eye amblyopia was a childhood condition which was first noted when he was 3 years old and was definitely treated with eye muscle surgery in 1974, a treatment which resolved, not permanently worsened his amblyopia.

Based on the foregoing evidence, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's estropia (strabismus) in the left eye existed prior to service and clear and unmistakable evidence demonstrates that his pre-existing estropia (strabismus) in the left eye was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.

The record also shows a diagnosis of periorbital edema of the right eye.  However, this condition first manifested many years after service and is not related to any aspect of service.  Service treatment records are entirely negative for this eye condition.  To that effect, private treatment records dated in June 2000 reflect that the Veteran was hospitalized for shortness of breath, chest pain and progressive edema.  VA discharge summary dated in June 2000 reflect that he had been followed by his primary care clinic for peripheral edema, including periorbital edema.  He stated that he has had the problems with peripheral edema for 8 to 10 months.  VA treatment records dated in February 2002 show the Veteran's complaint of swelling of the right lower periorbital area, which had been ongoing for 4 years.  Additionally, the February 2011 VA examiner noted unusual symptom complex of orbital edema with decreased vision but according to the Veteran, this was a relatively new problem.

Furthermore, as to the etiology of this condition, the medical opinions of record, conclude that the Veteran's the periorbital edema of the right eye was not caused by, or aggravated by, military service or his service-connected hepatitis C/hepatomegaly.  A March 2011 VA ophthalmology report noted a two month history of swelling of lids, bilaterally, with a diagnosis of periorbital edema, which the clinician noted "most likely due to congestive heart failure however, the right eye may be exacerbated by lash."  The March 2012 VA examiner noted that the periorbital edema was noted to be due to the Veteran's congestive heart failure with the possibility that misplaced or misdirected lash contributing to the swelling, and opined that "the periorbital edema is less likely as not due to the Veteran's hepatitis C/hepatomegaly and did not begin in service."  Additionally, a March 2014 VA medical opinion stated that the Veteran's periorbital edema was less likely than not aggravated by his service-connected hepatomegaly with hepatitis C and cirrhosis.  In support of this opinion, the examiner noted that the Veteran's periorbital edema is noted to be due to his congestive heart failure with the possibility that the misplaced/misdirected lash could be contributing to the swelling.

Additionally, the Board acknowledges that current eye disability is established with respect to the Veteran's cataracts.  In this regard, a February 2011 VA examiner noted a diagnosis of moderate age-related cataracts.  A March 2011 VA ophthalmology report noted a diagnosis of significant cataracts, right greater than left.  However, the March 2012 VA examiner provided an opinion that the etiology of decreased vision in the right eye and the vision in the left eye appeared to be consistent with the cataracts.  The examiner explained that the cataracts did not begin in service and are not due to or aggravated by the Veteran's service-connected hepatitis C/hepatomegaly.  In reaching this conclusion, the examiner noted that the Veteran's cataracts are age-related and he has diabetes, which is known to contribute to early onset and increase the rate of progression of cataracts.  The examiner further noted that the Veteran's vision was 20/20 in the right eye and 20/30-20/40+2 in the left eye; in 1974, the Veteran's vision was 20/20 in the right eye and 20/20-3 in the left eye.

The Board finds the aggregate of VA medical opinions to be competent, highly probative medical evidence as to whether any current the Veteran's eye disability was caused by his service, or proximately due to or aggravated by service-connected disability.  They were based on a thorough review of the Veteran's records and were supported by adequate rationales consistent with the other medical evidence of record.

As noted above, the Veteran contends that his eye problems are due to his service-connected hepatitis C and cirrhosis.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the question of whether the Veteran's current eye problems are related to his service or service-connected hepatitis C/cirrhosis is too complex an issue, one typically determined by persons with medical training in the field of ophthalmology, to lend itself to lay opinion evidence.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to provide an etiology opinion in this case.  Further, the Board attaches far greater probative value to the opinions of the VA examiners who found no relationship between the Veteran's current eye problems to his service or service-connected disability.

Finally, the February 2011 VA examiner also noted a diagnosis of history of right eye surgery.  Concerning this, the March 2012 VA examiner noted an old trauma on the right eye and that the Veteran reported a history of injury to the right eye from shrapnel and surgery for removal.  The examiner stated, however, that the March 2011 examination noted a scar of the right upper lid but otherwise there was no evidence of scarring or injury to the eye.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for eye problems on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Arthritis (other than of the lumbar spine)

The medical evidence shows current diagnoses of osteoarthritis/degenerative joint disease of the right hand, right hip, and right great toe metacarpophalangeal joint, as well as spondylosis/degenerative osteoarthritis of the cervical spine, confirmed on x-ray.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's arthritis first manifested many years after service and is not related to any aspect of service.  Service treatment records are negative for this condition.  After separation from service, the first evidence of record pertaining to generalized arthritis is an October 2002 VA outpatient treatment report reflecting the Veteran's complaints of generalized joint pain, which has been going on for two years.  The treating physician noted an impression of degenerative disc disease of the cervical spine with radiculopathy, based on a September 2002 private imaging of the Veteran's cervical spine that showed moderate osteoarthritis at C5-6 vertebrae.  Private treatment records continued to show complaints of generalized pain all over the body in October 2002, January 2005, March 2005, and April 2005.

As such, neither the Veteran nor the record suggests entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.  The Board notes the approximately 25 year gap between separation from service and the onset of the Veteran's generalized arthritis or joint pain as reported by the Veteran.  The record does not show complaints of or treatment for generalized arthritis prior to October 2002.

In this regard, the Board also notes that the Veteran does not contend, and the record does not demonstrate, that he had arthritis involving the right hand, right hip, right great toe metacarpophalangeal joint, and cervical spine, manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for arthritis is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the medical evidence of record does not establish that the Veteran's arthritis is proximately due to, the result of, or aggravated by the Veteran's service-connected hepatomegaly with hepatitis C and cirrhosis.  

To that effect, an October 2002 VA rheumatology report initially noted that the Veteran was recently diagnosed with hepatitis C and had positive rheumatoid factors.  The VA rheumatologist also noted that the Veteran suffered from hand pain with a chronic history of right knee and hip pain and suspected the Veteran had hepatitis C-related arthritis.  However, the rheumatologist also suspected the Veteran's right hip, right knee and right ankle pain was a result of posttraumatic osteoarthritis.

A January 2006 VA examination report explained that on rheumatology consultation in December 2005, it was noted that the Veteran's pain was multi-factorial in nature and although it is common to have hepatitis C-related arthralgia, there was no evidence of inflammatory arthritis on examination.  It was further noted that evidence to support a diagnosis of rheumatoid arthritis would be characteristic radiographic changes, which required x-rays and laboratory studies.

Subsequently, an October 2009 VA rheumatology report stated that after checking hepatitis C viral load and comprehensive metabolic panel (CMP) for possible hepatitis C-related arthritis, the Veteran's rheumatoid factor was negative and given a high normal erythrocyte sedimentation rate (ESR) and mildly high C-reactive protein, it was doubtful that he has inflammatory arthritis.  In an addendum, the rheumatologist noted that the Veteran had chronic pain, including spondylosis, and the cause of his chronic pain was multi-factorial and not completely explained; however, there was no evidence of inflammatory arthritis given the lack of physical findings and diffuse nature of the pain and negative lab studies.  A June 2012 VA examiner also opined that in view of the Veteran's claims file, the Veteran has no documentation of rheumatoid arthritis.  The examiner explained that the Veteran was seen by rheumatology and had x-rays and labs performed; although he had a positive rheumatoid factor, which is commonly seen in hepatitis C, other findings of rheumatoid arthritis such as an elevated sedimentation rate and x-ray findings were negative.  

As such, the medical evidence of record demonstrates that the Veteran does not rheumatoid arthritis related to hepatitis C in this case.

With regard to the Veteran's current diagnoses of osteoarthritis/degenerative joint disease of the right hand, right hip, and right great toe metacarpophalangeal joint, and spondylosis/degenerative osteoarthritis of the cervical spine, a March 2011 VA examiner provided an opinion that based on a review of the claims file, these conditions were most likely independent from any diagnosis of hepatomegaly with hepatitis C and cirrhosis and not secondary to his hepatitis C and cirrhosis with hepatomegaly.  Additionally, a VA examiner explained, in July 2012 and an August 2012, that the Veteran has osteoarthritis, including degenerative changes of the cervical spine, which was not secondary to hepatitis C.  The examiner opined that the Veteran had a degenerative spine and osteoarthritis which was age, biomechanical forces, and wear-related changes.

As to the question of aggravation, a VA medical opinion obtained in March 2014, stated that the Veteran's osteoarthritis of the right hand, degenerative change of the right hip, and degenerative changes of the right great toe metacarpophalangeal joint, with x-ray findings of osteoarthritis/degenerative joint disease, and osteoarthritis/degenerative joint disease of the cervical spine and/or any other joint, were less likely than not aggravated by his service-connected hepatomegaly with hepatitis C and cirrhosis.  In support of this opinion, the examiner noted that the Veteran had no evidence of inflammatory arthritis, and that osteoarthritis of the right hand, degenerative changes of the right hip, and degenerative changes of the right great toe metacarpophalangeal joint most likely are independent from any diagnosis of hepatomegaly with hepatitis C and cirrhosis.  The examiner therefore concluded that the Veteran's arthritis (right hand, right hip, right great toe metacarpophalangeal joint, and spondylosis of the cervical spine) was caused by osteoarthritis from aging and not aggravated by his service-connected hepatitis C.

The aggregate of medical opinions offered by the VA clinicians that the Veteran's arthritis involving the right hand, right hip, right great toe metacarpophalangeal joint, and cervical spine is not caused or aggravated by his hepatitis C and cirrhosis is competent, based on examination of the Veteran and review of the claims file, and outweighs the Veteran's assertion as to the etiology of this condition.

The Board finds that the etiology of the Veteran's arthritis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis or etiology of arthritis in this case.

Finally, the medical evidence demonstrates that some of the Veteran's arthralgias (joint pain) were at least as likely as not proximately due to or the result of his service-connected hepatomegaly with hepatitis C.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Veteran's arthralgia associated with his service-connected hepatitis C is already contemplated by the rating assigned for his service-connected hepatomegaly with hepatitis C and cirrhosis.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis (other than of the lumbar spine) on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for eye problems, to include as secondary to hepatomegaly with hepatitis C and cirrhosis, is denied.

Entitlement to service connection for arthritis (other than of the lumbar spine), to include as secondary to hepatomegaly with hepatitis C and cirrhosis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


